DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, when none of the first maximum value is not greater than the first threshold, the second maximum value is not greater than the second threshold, and the third maximum values is not greater than the third threshold at least one threshold, sequentially comparing the first maximum value to a plurality of additional first thresholds, sequentially comparing the second maximum value to a plurality of additional second thresholds, and sequentially comparing the third maximum values value to a plurality of additional third thresholds.

This judicial exception is not integrated into a practical application. In particular, the claims only recite rollers; first, second and third microphones and a processor. The rollers and microphones are recited at a high level of generality and merely provide extra-solution activity of generating sound data.  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing sound values and comparing values to threshold) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The examiner notes that the step of indicating the presence of a medium jam in the parent claims is linked to the computing and comparing steps of the parent claims, and is not linked to the instantly claimed sequential comparisons.   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

The examiner respectfully suggests integrating step 770 after the claimed steps 830-860 to render the claims patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-4, 10, 13-18, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,955,840 issued to Shimazu (“Shimazu”) in view of U.S. Patent 8,998,202 issued to Kai (“Kai”), U.S Patent Application Publication 2013/0140757 by Phinney et al. ("Phinney") and U.S Patent Application Publication 2007/0177887 by Haas et al. (“Haas”).

As for claims 1 and 15, Shimazu discloses a system (the examiner has interpreted the system to be an apparatus) checking for medium jams along a medium transport path comprising:
one or more rollers (107) for use in conveying the medium along the medium transport path (Fig. 1);
at least a first microphone (7) configured to detect sound of the medium being transported and producing a signal representing the sound;
a processor (5) configured to produce sound values from the signals of the first microphone and further configured to:
compute a first maximum value (i.e. compute and identify values of a Fourier transform of sound on the transport path, col. 8, lines 4-19) responsive to the sound values from the at first microphone (7);
compare the first maximum value to a first threshold (steps S3, S4-no); and
indicate (steps S8, S62, S63 and col. 11, lines 20-27) the presence of a medium jam when the first maximum value is greater than the first threshold (step S3-yes).

However, Kai discloses a processor (300) configured to define a plurality of sound jam detection windows (col. 8, lines 35-39), each sound jam detection window corresponding to a plurality of regions along the transport path (because the sheet moves during each window such that subsequent windows in time correspond to different locations of the sheet in the medium transport path), wherein the plurality of sound jam detection windows includes at least a first sound jam detection window (i.e. a particular sampling period).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the processor of Shimazu to include the function of defining a plurality of sound jam detection windows as disclosed by Kai in order to generate sufficient data to allow a Fourier transformation calculation over the desired frequency range (Kai: col. 8, lines 35-39).
Shimazu as modified by Kai does not explicitly disclose that the computation of the first maximum value includes ignoring or weighting at least one of the sound values.
However, Phinney teaches that the computation of maximum values includes ignoring or weighting at least one of the sound values (paragraphs [0027]-[0028]).  Phinney explains that the importance of ignoring background sounds when measuring sound levels to detect the occurrence of paper jams.  Ignoring sounds is accomplished by ignoring certain sound frequencies.
It would have been obvious for one having ordinary skill in the art at the time of the effective filing date of present application to modify the processor of Shimazu and 
Although Shimazu discloses a plurality of microphones (col. 5, lines 33-36), Shimazu as modified by Kai and Phinney does not explicitly disclose a second microphone and a third microphone.
However, Haas discloses a second microphone (42) and a third microphone (42) in addition to a first microphone (42; see Fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Shimazu, Kai and Phinney by including the second and third microphones as disclosed by Haas in order to audibly detect a jam over a larger portion of the transport path at an earlier time (Haas: paragraph [0010]).
Shimazu as modified by Kai, Phinney and Haas discloses a processor (Shimazu: 5) configured to produce sound values from the signals of the first microphone and further configured to:
define a plurality of sound jam detection windows (Shimazu: col. 8, lines 35-39), each sound jam detection window corresponding to a plurality of regions along the transport path (because the sheet moves during each window such that subsequent windows in time correspond to different locations of the sheet in the medium transport path), wherein the plurality of sound jam detection windows includes at least a first sound jam detection window (i.e. a first, particular sampling period), a second sound jam detection window (i.e. a subsequent sampling period), and a third sound jam detection window (i.e. a last sampling period),

compute, within the second sound jam detection window (i.e. the subsequent sampling period), a second maximum value (Shimazu: compute and identify values of a Fourier transform of sound on the transport path, col. 8, lines 4-19) responsive to the sound values from the at second microphone (Shimazu: 7 and Haas: a second of the three 42), includes ignoring (Phinney: paragraphs [0027]-[0028]) or weighting at least one of the sound values;
compute, within the third sound jam detection window (i.e. the final sampling period), a third maximum value (Shimazu: compute and identify values of a Fourier transform of sound on the transport path, col. 8, lines 4-19) responsive to the sound values from the at third microphone (Shimazu: 7 and Haas: a third of the three 42), includes ignoring (Phinney: paragraphs [0027]-[0028]) or weighting at least one of the sound values;
compare the first maximum value to a first threshold (Shimazu: steps S3, S4-no); compare the second maximum value to a second threshold (Shimazu: steps S3, S4-no); and compare the third maximum value to a third threshold (Shimazu: steps S3, S4-no); and

As for claim 15, Shimazu as modified by Phinney teaches an apparatus (see above) that performs the recited method.

As for claims 2 and 16, Shimazu as modified by Kai, Phinney and Haas discloses that at least one of the first microphone, the second microphone and the third microphone includes a microphone responsive to sound at an entrance of the transport path (Haas: see Fig. 1).

As for claims 3 and 17, Shimazu as modified by Kai, Phinney and Haas discloses that at least one of the first microphone, the second microphone and the third microphone includes a microphone responsive to sound inside of the transport path (Haas: see Fig. 1).

As for claims 4 and 18, Shimazu as modified by Kai, Phinney and Haas discloses that at least one of the first microphone, the second microphone and the third microphone includes a microphone responsive to sound near an exit of the transport path (Haas: see Fig. 1).



As for claim 13 and 27, Shimazu as modified by Kai, Phinney and Haas discloses that the at least first microphone, second microphone and third microphone includes microphones positioned across the transport path, including a left microphone (Haas: leftmost microphone 42 in Fig. 1), right microphone (Haas: rightmost microphone in Fig. 1), and middle microphone (Haas: center microphone 42 in Fig. 1).

As for claims 14 and 28, Shimazu as modified by Kai, Phinney and Haas discloses that the processor is further configured to detect a location of a jam by comparing signals from the left microphone, right microphone, and middle microphone (in the transport path; Shimazu: col. 6, line 66 – col. 7, line 2 and Haas: paragraph [0012]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853